Case: 21-11182      Document: 00516388645         Page: 1     Date Filed: 07/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                  No. 21-11182                               July 11, 2022
                                Summary Calendar                            Lyle W. Cayce
                                                                                 Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jessica Roxanna Wheeler,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 5:20-CR-89-1


   Before King, Southwick, and Willett, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jessica Roxanna
   Wheeler has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Wheeler has not filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11182    Document: 00516388645          Page: 2   Date Filed: 07/11/2022




                                  No. 21-11182


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42.2.




                                       2